Citation Nr: 0205643	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  93-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

2. Entitlement to service connection for angioneurotic edema.

3. Entitlement to service connection for residuals of 
frostbite of the hands and feet.

4. Entitlement to an increased evaluation for dyshidrosis 
with tinea pedis, currently rated as 30 percent disabling.



WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1962 to July 1966.

A February 1982 RO rating decision denied service connection 
for hemorrhoids.  The veteran was notified of this 
determination in February 1982 and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for hemorrhoids and submitted 
claims for service connection for various conditions.  This 
appeal came to the Board of Veterans' Appeals (Board) from 
January 1993 and later RO decisions that determined there was 
no new and material evidence to reopen the claim for service 
connection for hemorrhoids; denied service connection for 
angioneurotic edema and residuals of frostbite of the hands 
and feet; granted service connection for tinea pedis; and 
increased the evaluation for dyshidrosis, now with tinea 
pedis, from zero to 10 percent.

A July 1998 Board decision determined inter alia that there 
was no new and material evidence to reopen the claim for 
service connection for hemorrhoids; and that the 
preponderance of the evidence was against the claim for an 
increased evaluation for dyshidrosis with tinea pedis.  The 
veteran then appealed the July 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Leslie R. Levin, attorney, to represent him 
before the Court.

In an October 2000 memorandum decision, the Court vacated the 
Board's determination in the July 1998 decision with regard 
to the issue of whether there was new and material evidence 
to reopen the claim for service connection for hemorrhoids, 
and remanded this issue for readjudication consistent with 
the holding of the Federal Circuit in Hodge v. West, 155 F. 
3d 1356, 1362 (Fed. Cir. 1998).  The Court also reversed the 
Board's decision denying an increased evaluation for the 
dyshidrosis with tinea pedis and remanded the case with 
instructions to assign at least a 30 percent rating for this 
condition.  

In other matters, the Court affirmed the Board's 
determinations denying claims for service connection for 
angioneurotic edema and residuals of frostbite of the hands 
and feet as not well grounded, and the determination that 
February and May 1982 RO rating decisions denying a 
compensable rating for dyshidrosis were not based on CUE.  On 
November 15, 2000, the Court recalled its November 7, 2000, 
judgment with regard to the affirmed issues.  

In December 2000 and February 2001 letters, the Board asked 
the veteran's attorney whether she would continue to 
represent the veteran before VA.  In a report of telephone 
contact with a representative of VA in February 2001, the 
attorney reported that she would not be representing the 
veteran before VA.  In a February 2001 letter, the Board 
asked the veteran whether he wanted to submit additional 
evidence and/or argument with regard to his appeal.  In 
February 2001, the veteran submitted additional argument and 
evidence, and related that he would be representing himself 
before VA.

In a May 2001 decision, the Board granted an increased 
evaluation of 30 percent for dyshidrosis with tinea pedis.  
At that time, the Board also remanded the case to the RO for 
additional development of the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for hemorrhoids and the issue of 
entitlement to a rating in excess of 30 percent for 
dyshidrosis with tinea pedis.

In a letter dated in August 2001, the veteran requested that 
a claim for service connection for hearing loss be 
adjudicated based on the evidence of record.  This claim has 
not been adjudicated by the RO and it will not be addressed 
by the Board.  This matter is referred to the RO for 
appropriate action.

In a September 2001 order, the Court vacated the Board's 
decision of July 1998 (denying the claims for service 
connection for angioneurotic edema and residuals of frostbite 
of the hands and feet as not well grounded), and remanded 
those issues for readjudication with consideration of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2001) that eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist 
the veteran in the development of a claim.  The Court also 
reaffirmed its prior decision with regard to the Board's July 
1998 determination that February and May 1982 RO rating 
decisions denying a compensable rating for dyshidrosis were 
not based on CUE.

In a February 2002 letter, the Board asked the veteran 
whether he wanted to submit additional argument and/or 
evidence with regard to the issues of entitlement to service 
connection for angioneurotic edema and residuals of frostbite 
of the hands and feet.  A report of telephone contact in 
February 2002 shows that the veteran notified a 
representative of the Board that he wanted his file sent to a 
decision team for consideration of the issues.

The issue of service connection for rheumatoid arthritis and 
fibromyalgia will be addressed in the remand section of this 
decision


FINDINGS OF FACT

1.  An unappealed February 1982 RO rating decision denied 
service connection for hemorrhoids.

2.  Evidence received subsequent to the February 1982 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hemorrhoids.

3.  Angioneurotic edema was not present in service or 
demonstrated after service.

4.  Residuals of frostbite of the hands and feet were not 
present in service or demonstrated after service.

5.  The service-connected skin condition is manifested 
primarily by severe itching on the feet and scrotum, and 
severe maceration of the soles of the feet with erythema and 
scaling; ulceration, extensive exfoliation or crusting with 
systemic or nervous manifestations are not found.


CONCLUSIONS OF LAW

1.  The February 1982 unappealed RO rating decision, denying 
service connection for hemorrhoids, is final.  38 U.S.C. 
§ 4005; 38 C.F.R. §§ 3.104, 19.129(1981).

2.  New and material evidence has not been received to reopen 
the claim for service connection for hemorrhoids.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001 (66 Fed. Reg. 45,630 (Aug. 
29, 2001).

3.  Angioneurotic edema was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

4.  Residuals of frostbite of the hands and feet were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

5.  The criteria for a rating in excess of 30 percent for 
dyshidrosis with tinea pedis are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7817 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction of this decision, the VCAA 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained, and notifications made or satisfied, with 
regard to the veteran's claims.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3)).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the appellant's claim being discussed in this 
decision.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities 
and to determine the current severity of his dyshidrosis with 
tinea pedis.  He has been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify him of the evidence 
needed to prevail on the claims.  In the August 2001 letter, 
the veteran essentially noted that he was treated for 
angioneurotic edema at VA and service department medical 
facilities prior to 1990 and that those records should be 
obtained, but he was notified on several occasions of the 
unavailability of those records.  Additionally, the current 
medical evidence does not demonstrate the presence of that 
condition and the Board finds that under the circumstances no 
useful purpose would be served by additional development of 
the claim for service connection for angioneurotic edema.  In 
February 2002, the veteran telephoned a representative of the 
Board and requested that his file be sent to a decision team 
for consideration of the issues.  The Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give him another opportunity to present additional evidence 
and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Hemorrhoids

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The February 1982 RO rating decision denied service 
connection for hemorrhoids.  The veteran was notified of the 
decision in February 1982 and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the 
unappealed February 1982 RO rating decision, denying service 
connection for hemorrhoids, to permit reopening of the claim.  
38 C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows the presence 
of the claimed disability and relates it to an incident of 
service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge, 155 F.3d 1356.

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1993.

The evidence of record in February 1982 consisted of service 
medical records and documents that showed the veteran was 
treated for hemorrhoids in March 1965, and that he was a 
truck driver in service.  The service medical records 
revealed that the veteran was treated for mild hemorrhoids in 
March 1965 and his DD 214, Report of Separation from Service, 
showed that he worked as a vehicle operator.  The report of 
his medical examination for separation from service in May 
1966 notes that mild external hemorrhoids were discovered in 
1964, that they were treated medically in service, and that 
there were no complications or sequelae.  The evidence then 
of record also included a private medical report dated in 
October 1981 and a report of VA medical examination dated in 
December 1981 that are negative for complaints or findings of 
hemorrhoids.  The report of the December 1981 VA medical 
examination shows that the veteran underwent a rectal 
examination, that a history of internal hemorrhoids was 
noted, and that the examination was negative.

Subsequent to the February 1982 RO rating decision, 
statements from the veteran, and acquaintances and relatives 
of the veteran, and testimony from the veteran, his wife, and 
daughter were received that are to the effect that the 
veteran complained of hemorrhoids that had their onset in 
service and that he treated himself for that condition.  This 
evidence is new, but lay statements with regard to the 
diagnosis of a claimed disability or to medical causation do 
not constitute competent evidence.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)).  
Hence, this evidence is not new and material.

VA and private medical records were received after the 
February 1982 RO rating decision that show the veteran was 
treated and evaluated for various conditions in the 1980's, 
1990's, and 2001.  That evidence does not show the presence 
of hemorrhoids until around 1995.  A VA report of the 
veteran's medical examination in August 1995 shows a 
diagnosis of internal hemorrhoids with a history of external 
hemorrhoids.  A VA report dated in July 1996 indicates that 
the veteran's claims folder was reviewed by a physician who 
opined that the veteran's hemorrhoid condition in service was 
an acute condition that resolved with minimal treatment and 
that it is unrelated to his current hemorrhoid condition.  
While this evidence is new because it now shows the presence 
of hemorrhoids, it is not new and material because it does 
not link the veteran's current hemorrhoids to the hemorrhoid 
condition in service.  Hence, this evidence is not of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
hemorrhoids.  38 C.F.R. § 3.156(a), effective prior to August 
29, 2001; Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
hemorrhoids, and the February 1982 unappealed RO rating 
decision remains final.


II.  Service Connection for Angioneurotic Edema and Residuals 
of Frostbite of the Hands and Feet

Service medical records and documents reveal that the veteran 
worked as a truck driver, that he was treated for skin 
problems of the hands and feet, and that he served in Alaska.  
Those records do not show the presence of angioneurotic edema 
or residuals of frostbite of the hands and feet.  The report 
of his medical examination in May 1966 for separation from 
service is negative for complaints or findings of those 
conditions.

The post-service medical records, including documents from 
the Social Security Administration and Railroad Retirement 
Board received in the 1990's submitted in conjunction with 
his claim for benefits from those agencies, consist of VA and 
private medical reports of the veteran's treatment and 
evaluations in the 1980's, 1990's, and 2001.  The more 
salient medical reports with regard to the condition 
considered in this section and section III of this decision 
are discussed in the appropriate sections.

The report of the veteran's VA medical examination in 
December 1981 does not show the presence of angioneurotic 
edema or residuals of frostbite of the hands and feet.  The 
diagnoses on the report of that examination were dyshidrosis, 
history of dyspepsia, and history of hemorrhoids.

A private medical report received from the Railroad 
Retirement Board in the 1990's shows a history of 
angioneurotic edema and history of frostbite.  This history 
was noted in a report of psychiatric examination of the 
veteran, and there are no clinical findings in the report of 
that examination that demonstrate the presence of 
angioneurotic edema or residuals of frostbite.

The veteran underwent VA medical examinations in August 1995.  
On the report of skin examination, he gave a history of 
frostbite.  Residuals of frostbite or angioneurotic edema was 
not found.

A VA document dated in July 1996, shows that the veteran's 
medical history, including service medical records, was 
reviewed by a medical doctor.  The doctor found no evidence 
of angioneurotic edema or residuals of frostbite.

The veteran, his wife, and his daughter testified at a 
hearing in August 1996.  Statements from the veteran, and 
some of his acquaintances and relatives were also received in 
the 1990's.  This evidence is to the effect that the veteran 
has angioneurotic edema and residuals of frostbite of the 
hands and feet that had their onset in service.

A review of the other post-service medical records does not 
show the presence of angioneurotic edema or residuals of 
frostbite.

The criteria for the establishment of service connection for 
the claimed disabilities are noted in section I of this 
decision.  The service medical records do not show that the 
veteran had angioneurotic edema or residuals of frostbite in 
service, and the post-service medical records do not 
demonstrate the presence of those conditions.  The lay 
statements of the veteran, and his acquaintances and 
relatives, and his lay testimony, and the lay testimony of 
his wife and daughter, to the effect that he has those 
conditions and that they had their onset in service, are not 
competent evidence with regard to the diagnosis of a claimed 
disability or to medical causation.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)).  
Moreover, doctors have examined him and his records and have 
found neither angioneurotic edema nor residuals of frostbite.

After consideration of all the evidence, including the 
testimony and statements of the veteran and his relatives and 
acquaintances, it is the decision of the Board that the 
evidence does not demonstrate the presence of angioneurotic 
edema and/or residuals of frostbite of the hands and feet in 
service or after service.  The preponderance of the evidence 
is against the claims for service connection for those 
conditions, and the claims are denied.


III.  Increased Evaluation for Dyshidrosis with Tinea Pedis

VA medical reports of the veteran's treatment from 1990 to 
1992 show that he was treated for fungus of the feet and 
tinea pedis.  He was treated primarily with creams.

The veteran underwent a VA skin examination in August 1995.  
He gave a history of dyshidrosis.  He complained of severe 
itching when a rash appeared and when the vesicles ruptured.  
He reported that the rash became painful due to secondary 
infection.  At the time of this examination, there was no 
evidence of a rash on careful review of the hands and feet.  
The diagnosis was pompholyx or dyshidrosis.

A VA document dated in July 1996 shows that the veteran's 
claims folder was reviewed by a medical doctor.  The doctor 
found that the record revealed the veteran had received 
constant therapy for many years with steroid creams and that 
he had developed bacteria and fungal infections secondary to 
the dyshidrosis and long term therapy.  It was the doctor's 
opinion that the dyshidrosis and fungal infections should be 
considered the same condition, and that a compensable 
evaluation was warranted for the dyshidrosis with fungal 
infections even though there was no evidence of a rash at the 
time of the August 1995 VA skin examination.

Statements from the veteran, and his acquaintances and 
relatives, were received in the 1990's, as well as testimony 
from the veteran, his wife, and his daughter at a hearing in 
August 1996.  The statements and testimony are to the effect 
that the veteran has continuous problems related to his 
dyshidrosis and tinea pedis, and that this condition was more 
severe than rated.

The veteran underwent a VA skin examination in August 2001.  
He gave a history of blisters of the feet since service and 
that he was using Mycelex and bacitracin, topically.  He 
complained of severe itching of the feet and scrotum.  He did 
not have crusting or exfoliation on the lesions of his feet 
and scrotum.  He had severe maceration of the soles of his 
feet with erythema and scaling.  The diagnosis was severe 
dyshidrosis of the feet and lichen simplex chronicus of the 
scrotum.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Dermatitis and various other skin conditions are rated 
analogous to eczema.  38 C.F.R. § 4.118, Code 7817 and other 
codes of that section.  The report of the veteran's VA 
medical examination in August 2001 notes the presence of 
lichen simplex chronicus of the scrotum.  The evidence does 
not disassociate this condition from the service-connected 
condition, and the Board will consider the manifestations of 
the lichen simplex chronicus of the scrotum in the evaluation 
of the service-connected dyshidrosis with tinea pedis.  

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806.

Statements from the veteran and some of his acquaintances and 
relatives as well as testimony from the veteran, his wife, 
and daughter, are to the effect that he has continuous 
problems with his service-connected skin condition.  This 
evidence is supported by the reports of his treatment in the 
1990's and VA skin examinations in 1995 and 2001.  While a 
rash was not found at the 1995 VA skin examination, a July 
1996 VA report from a medical doctor who reviewed the 
evidence in the veteran's claims folder notes the veteran's 
service-connected skin condition requires continuous 
treatment and warrants a compensable evaluation.

In May 2001, the Board remanded the case to the RO in order 
to have the veteran undergo a VA skin examination to 
determine the current severity of the service-connected skin 
condition.  The report of his VA skin examination in August 
2001 reveals that this condition is manifested primarily by 
severe itching on the feet and scrotum, and severe maceration 
of the soles of the feet with erythema and scaling.  These 
findings support no more than a 30 percent evaluation under 
the provisions of diagnostic code 7806.  The evidence does 
not show ulceration, extensive exfoliation or crusting with 
systemic or nervous manifestations, or exceptional repugnance 
(as the affected areas are not exposed) due to the service-
connected skin condition to support the assignment of a 
50 percent rating for the skin condition under that 
diagnostic code.

The preponderance of the evidence is against the claim for an 
increased evaluation for dyshidrosis with tinea pedis, and 
the claim is denied.  Since the preponderance of the evidence 
is against this claim and the claims for service connection 
for angioneurotic edema and residuals of frostbite of the 
hands and feet, the benefit of the doubt doctrine is not for 
application with regard to those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The application to reopen the claim for service connection 
for hemorrhoids is denied.

Service connection for angioneurotic edema is denied.

Service connection for residuals of frostbite of the hands 
and feet is denied.

An increased evaluation for dyshidrosis with tinea pedis is 
denied.


REMAND

The August 1996 RO rating decision denied service connection 
for rheumatoid arthritis and fibromyalgia.  The veteran was 
notified of this determination in August 1996 and he 
submitted a notice of disagreement in August 1996.  38 C.F.R. 
§ 20.201 (2001).  A review of the record indicates that the 
issue of service connection for rheumatoid arthritis and 
fibromyalgia has not been made the subject of a statement of 
the case, and it should be.  38 C.F.R. § 20.200 (2001); 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address that issue 
until the veteran has been sent a statement of the case.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran a 
statement of the case on the issue of 
service connection for rheumatoid 
arthritis and fibromyalgia.  He should be 
advised to submit a VA Form 9 within 60 
days of issuance of the statement of the 
case in order to complete his appeal of 
that issue.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


